 



Exhibit 10.1
SIXTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
     This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 31, 2007, by and between COMERICA BANK, successor by
merger to COMERICA BANK-CALIFORNIA (“Bank”) and MTI TECHNOLOGY CORPORATION
(“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of November 13, 2002, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated June 30, 2003, that
certain Second Amendment to Loan and Security Agreement dated June 18, 2004,
that certain Third Amendment to Loan and Security Agreement dated June 15, 2005,
that certain Fourth Amendment to Loan and Security Agreement dated as of
June 20, 2006 and that certain Fifth Amendment to Loan and Security Agreement
dated as of December 1, 2006 (collectively, the “Agreement”). The parties desire
to amend the Agreement in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The definition of Revolving Maturity Date in Section 1.1 of the
Agreement is amended in its entirety to read as follows:
          “‘Revolving Maturity Date’ means November 30, 2007.”
     2. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     3. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrower;
          (b) on or before June 15, 2007, evidence that the Standby Letter of
Credit, issued by Bank of America for the benefit of Bank, in the minimum amount
of the Revolving Line, was amended or reissued to bear an expiry date of no
earlier than December 31, 2007;
          (c) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
          (d) a nonrefundable amendment fee in the amount of $4,500, which may
be debited from any of Borrower’s accounts;

-1-



--------------------------------------------------------------------------------



 



          (e) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and
          (f) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     6. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            MTI TECHNOLOGY CORPORATION
      By:   /s/ Edward Kirnbauer         Title: VP, Corporate Controller       
     

            COMERICA BANK, successor by merger to
COMERICA BANK-CALIFORNIA
      By:   /s/ Abigayle L. Keller         Title: Vice President           

-2-



--------------------------------------------------------------------------------



 



         

Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

 
I certify that I am the duly elected and qualified Secretary of MTI TECHNOLOGY
CORPORATION; that the following is a true and correct copy of resolutions duly
adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.
Copy of Resolutions:
Be it Resolved, That:

1.   Any one (1) of the following CEO and CFO (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

  (a)   Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of November 13, 2002, as amended from time to time, including
by that certain First Amendment to Loan and Security Agreement dated June 30,
2003, that certain Second Amendment to Loan and Security Agreement dated
June 18, 2004, that certain Second Amendment to Loan and Security Agreement
dated June 15, 2005, that certain Fourth Amendment to Loan and Security
Agreement dated June 20, 2006, that certain Fifth Amendment to Loan and Security
Agreement dated as of December 1, 2006 and that certain Sixth Amendment to Loan
and Security Agreement dated as of May 31, 2007 as may subsequently be amended
from time to time.     (b)   Discount with the Bank, commercial or other
business paper belonging to the Corporation made or drawn by or upon third
parties, without limit as to amount;     (c)   Purchase, sell, exchange, assign,
endorse for transfer and/or deliver certificates and/or instruments representing
stocks, bonds, evidences of Indebtedness or other securities owned by the
Corporation, whether or not registered in the name of the Corporation;     (d)  
Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;     (e)   Issue a
warrant or warrants to purchase the Corporation’s capital stock; and     (f)  
Execute and deliver in form and content as may be required by the Bank any and
all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets.

2.   Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;   3.   Any and all agreements, instruments
and documents previously executed and acts and things previously done to carry
out the purposes of these Resolutions are ratified, confirmed and approved as
the act or acts of the Corporation.

-1-



--------------------------------------------------------------------------------



 



4.   These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).   5.   Any person, corporation or other legal entity dealing with
the Bank may rely upon a certificate signed by an officer of the Bank to effect
that these Resolutions and any agreement, instrument or document executed
pursuant to them are still in full force and effect and binding upon the
Corporation.   6.   The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.
I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:
(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

          NAME (Type or Print)   TITLE   SIGNATURE
 
       
Thomas P. Raimondi, Jr.
  CEO & President   /s/ Thomas P. Raimondi, Jr.
 
       
 
       
Scott Poteracki
  CFO   /s/ Scott Poteracki
 
       
 
       
Edward Kirnbauer
  Controller   /s/ Edward Kirnbauer
 
       

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed as of May 31,
2007.

                  /s/ Scott Poteracki       Secretary           

     
The Above Statements are Correct.
  /s/ Thomas P. Raimondi, Jr.
 
   
 
  SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

-2-